467 F.2d 208
4 ERC 1401, 4 ERC 1672, 2 Envtl. L.Rep. 20,379,2 Envtl. L. Rep. 20,635
PIZITZ, INC., d/b/a Pizitz, et al., Plaintiffs-Appellants,v.John A. VOLPE, in his representative capacity as Secretaryof the United States Department of Transportation,et al., Defendants-Appellees.
No. 72-1995.
United States Court of Appeals,Fifth Circuit.
July 11, 1972.As Amended Oct. 20, 1972.

Dieter J. Schrader, Huntsville, Ala., for plaintiffs-appellants.
Lucian L. Smith, Jr., Legal Counsel, Ala. State Highway Dept., Ira DeMent, U. S. Atty., Kenneth E. Vines, Asst. U. S. Atty., Montgomery, Ala., for defendants-appellees.
Before TUTTLE, COLEMAN and CLARK, Circuit Judges.
PER CURIAM:


1
This is an appeal from the refusal of the district court to enjoin substantial construction changes in an express highway artery at Huntsville, Alabama, on the alleged ground that the changes were being made without compliance with the applicable federal environmental statutes.


2
The weakness of the plaintiffs-appellants' case is that the work that was in process was a part of an approved design which, when it was approved, met all requirements.  It contemplated each of the changes that are now being undertaken.  While in some cases one might turn a sympathetic ear towards a contention that certain requirements of the national environmental protection act have retroactive application, it does not seem appropriate in a case like the present, as to which all standards required to be complied with had been completed when this specific project was originally approved.


3
The judgment is affirmed.